Citation Nr: 1602642	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-33 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service herbicide exposure and/or in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served with the United States Navy on active duty from March 1965 to March 1967.  The Veteran died in July 2011.  The Appellant is the Veteran's surviving spouse.

The Appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Honolulu, Hawaii, currently has jurisdiction over the appeal.

In September 2014, the Veteran was afforded his requested Board hearing at the local RO (Travel Board hearing) before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the November 2013 Statement of the Case (SOC), additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in October 2014.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appeal should take into consideration the existence of this electronic record, in addition to the Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

Initially, in the November 2013 SOC, the AOJ addressed whether the Veteran's pulmonary fibrosis, the cause of his death, was due to in-service herbicide exposure, to include service in the Republic of Vietnam during the Vietnam War.  In this regard, the Appellant has not been provided a proper duty-to-assist notice letter, to include being informed of the requirements for establishing service connection based upon in-service herbicide exposure.  Upon remand, the Appellant must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).  

Additionally, the Veteran served aboard the USS Bridget during his active military service.  His personnel records document that he received hostile fire pay and was awarded the Vietnam Service Medal for his service "in contiguous waters adjacent to Vietnam."  The November 2013 SOC found that the Veteran was not exposed to herbicides during his service aboard the USS Bridget.  However, to date, the Joint Services Records Research Center (JSRRC) or other appropriate entity has not been contacted regarding the Veteran's Vietnam War military service, to include confirmation of whether the Veteran was exposed to herbicides, whether the Veteran had in-country service, and whether the USS Bridget was in the inland waterways of the Republic of Vietnam.  Additionally, subsequent to the November 2013 SOC, new case law was issued.  In Gray v. McDonald, 27 Vet. App. 313 (2015), the United States Court of Appeals for Veterans' Claims (Court) held that the manner in which VA defined inland waterways was irrational and inconsistent with the regulatory purpose of the provisions governing the presumption of exposure to herbicide agents for Vietnam Veterans.  The Veterans Benefits Administration (VBA) is currently in the process of updating its criteria for determining which coastal areas should be considered as having been exposed to herbicides such that the presumption of exposure would apply.  VBA is also in the process of updating the ship registry to be consistent with this guidance.  The Appellant's claim is directly impacted by these developments and any changes to the VBA criteria and adjudication procedures are reasonably likely to affect the outcome of this appeal.  Accordingly, the Board finds that a remand is warranted to allow reconsideration of the appeal by VBA in light of the amended criteria and adjudication procedures.

Finally, the Appellant testified at the Board hearing that the Veteran's pulmonary fibrosis (the cause of his death) may have been caused by in-service asbestos exposure.  The Appellant recalled conversations with the Veteran regarding his in-service asbestos exposure.  The Appellant's representative submitted Web articles at the Board Hearing in support of these assertions.  The post-service treatment records also document a history of asbestos exposure.  In this regard, the M21-1MR requires that VA undertake certain development in claims based on asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.  In this case, the record shows that the AOJ has not complied with M21-1MR procedures.  The AOJ has not performed thorough development regarding this issue, to include contacting the JSRRC or other appropriate entity regarding the Veteran's asbestos exposure and making a determination regarding the Veteran's asbestos exposure before, during, and after service.  These actions must be taken before deciding the claim on its merits.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

If the Veteran's in-service exposure to herbicides and/or asbestos is confirmed, then the AOJ should obtain a VA medical opinion to determine the etiology of the Veteran's death.  
Accordingly, the case is REMANDED for the following actions:

1.  Send the Appellant a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to what information or evidence is needed to substantiate the claim based on in-service herbicide exposure.  

2.  Utilizing new procedures, consist with the Court's holding in the Gray case, for determining an inland waterway, undertake all efforts to verify the Veteran's in-country service in Vietnam or its inland waterways while the Veteran was abroad the USS Bridget during his active military service.  All such effort should be documented in the claims folder, and the Appellant should be informed of any negative results that are obtained.  

3.  Contact the JSRRC or other appropriate entity to verify whether the Veteran was exposed to asbestos, and/or herbicides during his active military service.  Follow all necessary development as noted on page 4 of this remand.

4.  The AOJ should make a specific written determination as to whether it is at least as likely as not (at least a 50-50 probability) that the Veteran was exposed to asbestos and/or herbicides during military service. 

5.  If in-service exposure to herbicides (Agent Orange), and/or asbestos is confirmed, then the AOJ should obtain a VA medical opinion.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the paperless claims files must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The VA examiner is requested to address whether it is at least as likely as not that the Veteran's pulmonary fibrosis (the cause of the Veteran's death) was incurred in or caused by his active military service, to include any confirmed in-service herbicide and/or asbestos exposure.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Appellant's lay statements regarding the progression of the cause of the Veteran's death, and comment on whether the Appellant's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

6.  After the above actions have been completed, readjudicate the Appellant's claim.  If the claim remains denied, issue to the Appellant and her representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




